Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The amendments and arguments filed on 02/28/2022 are acknowledged and have been fully considered.  Claims 1-8, 10-11, 13-16, and 18-20 are now pending.  Claims 9, 12, and 17 are canceled; claims 1 and 8 are amended; claims 18-19 are withdrawn.
Claims 1-8, 10-11, 13-16, and 20 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 10-11, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008050271 A (Shiseido Co. Ltd., 2008; as submitted on IDS of 06/05/2020, referred to as Shiseido) in view of NPL3 (Kabiri, K., et al., 2010, “Superabsorbent hydrogel composites and nanocomposites: A review”) as evidenced by NPL1 (screenshot of https://knowledge.ulprospector.com/3691/pcc-hyaluronic-acid/, 2016; as submitted on PTO 892 of 10/09/2020).

In regards to claims 1, 7, 13, and 20, Shiseido teaches a makeup cosmetic which has improved usability, safety, security, and stability (see Shiseido, paragraph 0001). Shiseido teaches that the composition comprises a bentonite or hectorite as thickeners (see Shiseido, paragraph 0035), acrylic polymers, such as sodium polyacrylate, polyethylacrylate, or a polyacrylamide (see paragraph 0034), a humectant or moisturizer such as polyethyleneglycol, a propylene glycol, glycerin, a butylene glycol, a hyaluronic acid, among others (see Shiseido, paragraph 0031), and a preservative, such as phenoxyethanol (see Shiseido, paragraph 0047). As evidenced by the instant specification, bentonite and hectorite meet the limitation of “layered silicate” (see paragraph 0019 of instant specification as filed). In regards to the ratio of claim 1, Shiseido teaches acrylic-acid alkyl copolymer emulsions from 6.0-7.0% (examples 36-37) and the amount of kaolin is 10% (example 34), (i.e. kaolinite, a layered silicate, as evidenced by the instant application (see paragraph 0017 of the instant specification)).  Further, Shiseido teaches that there can be multiple smectites in the same composition (example 36-37). Shiseido also teaches the use of hectorite in the amount of 6.0%. Specifically looking at example 37, bentonite is taught in combination with an alkyl acrylate copolymer emulsion. Thus if a composition comprising 10% of kaolin and 6.0% of hectorite is used with 6.0% of the acrylic-acid alkyl copolymer emulsion, the ratio of layered silicate to acrylate polymer is 2.6:1.0. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Further in regards to claims 1 and 8, Shiseido teaches in example 68 that the acrylate polymer, acrylic acid and methacrylic acid alkyl copolymer, comprises 0.2% mass of the composition (see Shiseido, paragraph 0112).
In regards to claim 3, NPL1 shows that hyaluronic acid has a molecular weight of 1000-3000K Daltons (see NPL1).
Further, in regards to claims  2, 4, 6, 14, and 15, Shiseido teaches in example 57 that bentonite comprises 1.0% mass, 12% mass acrylic-acid alkyl copolymer emulsion, 0.3% mass phenoxyethanol, 0.1% mass acetylation hyaluronate sodium, 6.0% mass 1, 3- butylene glycol, water, 1.0% mass diisostearic acid diglyceride, 0.6% mass sucrose fatty acid ester, 1.0% mass polyethylene hydrogenated castor oil, and 1.0% mass dimethyl polysiloxane (see Shiseido, paragraph 0101). 

Shiseido is silent on the suspension of the layered silicate and acrylate polymer to form a hydrogel.

In regards to claim 1, NPL3 teaches a hydrogel comprising montmorillonite and poly acrylic acid using inverse suspension (see NPL3, page 281, column 2, paragraph 1). Further there are other examples of hydrogel being formed by mixing a layered silicate such as bentonite and acrylate polymer such as acrylic acid-sodium acrylate (see NPL3, Tables 1-3).  

In regards to claims 1-4, 6-8, 10-11, 13-15, and 20, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Shiseido and NPL3 to formulate a composition using a suspension of a layered silicate and an acrylate polymer along with a preservative compound, a humectant compound, and water with hyaluronic acid as the hydrogel formed by the combination of a layered silicate and acrylate polymer offer superior thermal, mechanical (such as  Storage modulus; rheology measurements of water-swollen gel; gel strength measurement through AUL; dynamic mechanical analysis to measure storage and loss modulus as well as Tg; uniaxial compression to determine elastic modulus; tensile test to determine tensile modulus, tensile strength and elongation at break (see NPL3, page 284, table 4)), optical, and electrical properties (see NPL3, page 282, paragraph bridging columns 1-2). It would be obvious to one with ordinary skill in the art to combine the suspension of a layered silicate and acrylate polymer of NPL3 with the composition of Shiseido according to the methods of making a hydrogel using layered silicates and acrylate polymers (see NPL3, pages 279-280, Hydrogel Preparation) to yield the predictable results of creating a hydrogel with superior thermal, mechanical optical, and electrical properties. One with ordinary skill in the art at the time of the effective filing date would be motivated to combine known elements according to known methods to yield predictable results. 
Further, in regards to claims 1, 10-11, and 13, as the teachings of Shiseido and NPL3 yield an identical composition as instantly claimed, the properties, such as the thixotropy, thickening effect, and shear thinning behavior of claim 1, the dynamic viscosity of claim 10, and yield point of claim 11 of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008050271 A (Shiseido Co. Ltd., 2008; as submitted on IDS of 06/05/2020, referred to as Shiseido) in view of NPL3 (Kabiri, K., et al., 2010, “Superabsorbent hydrogel composites and nanocomposites: A review”) as detailed above for claims 1-4, 6-8 and 10-11, 13-15, and 20 in view of US PGPUB 20130272995 A1 (Hagiwara, 2013).

The teachings of Shiseido and NPL3 have been discussed supra.

Shiseido and NPL3 are silent on the layered silicate consisting of montmorillonite, nontronite, beidellite, saponite, stevensite and mixtures thereof.

Hagiwara teaches that kaolin, bentonite, and montmorillonite are all equivalent examples of inorganic powders that can be used in a cosmetic product (see Hagiwara, paragraph 0060).

In regards to claims 1 and 5, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to use the teachings of Shiseido, NPL3, and Hagiwara to formulate a composition comprising the acrylic-acid alkyl copolymer emulsion of Shiseido and NPL3 and the inorganic powder of Hagiwara, as both inventions teach the use of an inorganic powder (see Shiseido, paragraph 0021; Hagiwara, paragraph 0060) with overlapping examples, such as kaolin, calcium carbonate, zeolite, and others. One with ordinary skill in the art would be motivated to simply substitute the kaolin of Shiseido with the inorganic powders Hagiwara, such as bentonite or montmorillonite in the same amount, as they are listed as equivalents of kaolin to obtain predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to simply substitute one known element for another to obtain predictable results.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2008050271 A (Shiseido Co. Ltd., 2008; as submitted on IDS of 06/05/2020, referred to as Shiseido) in view of NPL3 (Kabiri, K., et al., 2010, “Superabsorbent hydrogel composites and nanocomposites: A review”) and US PGPUB 20130272995 A1 (Hagiwara, 2013) as applied to claims 1-8, 10-11, 13-15, and 20 above, and further in view of US Patent 9861154 B2 (Theberge et al., 2018).

The teachings of Shiseido, NPL3, and Hagiwara have been discussed supra.

Shiseido, NPL3, and Hagiwara do not teach an article for personal care comprising a textile carrier and the composition.


Theberge et al. teaches a method of attaching microparticles, such as globules, bits, or droplets (see Theberge et al., column 4, lines 45-49) to a fabric, textile, fibers, or foams (see Theberge et al., column 4, lines 50-55).

In regards to claims 1-8, 10-11, 13-16, and 20, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Shiseido, NPL3, Hagiwara, and Theberge et al. to formulate an article for personal care, comprising a textile carrier and the composition comprising a layered silicate, an acrylamide polymer, a preservative compound, a humectant compound, water, and hyaluronic acid or a salt derivative thereof as articles made from woven and non-woven textiles with an active is known in the art (see Theberge et al., column 1, lines 27-32) and have the benefit of absorbing the active into the fibers or onto the fibers of the textile (see Theberge et al., column 5, lines 5-10) for delivery. One with ordinary skill in the art would be motivated to combine the composition of Shiseido and Hagiwara with the method of creating an article for personal care according to the known methods taught in Theberge et al. (see Theberge et al., column 23, lines 10-23) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 
In regards to the argument that Shiseido does not teach a prior suspension of the layered silicate and acrylate polymer forming a hydrogel, examiner points out that the rejection has been modified as necessitated by amendment. As such NPL3 teaches a hydrogel comprising montmorillonite and poly acrylic acid using inverse suspension (see NPL3, page 281, column 2, paragraph 1). Further there are other examples of hydrogel being formed by mixing a layered silicate such as bentonite and acrylate polymer such as acrylic acid-sodium acrylate (see NPL3, Tables 1-3).  
	It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Shiseido and NPL3 to formulate a composition using a suspension of a layered silicate and an acrylate polymer along with a preservative compound, a humectant compound, and water with hyaluronic acid as the hydrogel formed by the combination of a layered silicate and acrylate polymer offer superior thermal, mechanical (such as  Storage modulus; rheology measurements of water-swollen gel; gel strength measurement through AUL; dynamic mechanical analysis to measure storage and loss modulus as well as Tg; uniaxial compression to determine elastic modulus; tensile test to determine tensile modulus, tensile strength and elongation at break (see NPL3, page 284, table 4)), optical, and electrical properties (see NPL3, page 282, paragraph bridging columns 1-2). It would be obvious to one with ordinary skill in the art to combine the suspension of a layered silicate and acrylate polymer of NPL3 with the composition of Shiseido according to the methods of making a hydrogel using layered silicates and acrylate polymers (see NPL3, pages 279-280, Hydrogel Preparation) to yield the predictable results of creating a hydrogel with superior thermal, mechanical optical, and electrical properties. One with ordinary skill in the art at the time of the effective filing date would be motivated to combine known elements according to known methods to yield predictable results. 
In regards to the argument that the beneficial rheological behavior cannot be inferred from the prior art, nor obtained by routine experimentation, and that the advantages are unexpected, applicant is reminded that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, NPL3 teaches that the clay particles and the polymer in the hydrogel have improved mechanical properties such as rheology measurements of water-swollen gel (see NPL3, page 284, column 2, mechanical properties; table 4) and having a good gel strength (see NPL3, page 285, table 5). Further, it is taught that that clay could increase the viscosity of the reacting medium, and as such the reduced efficiency of the chemical crosslinker results in higher swelling readings (see NPL3, page 282, column 2, paragraph 4). As such, it is not clear what is unexpected as the thickening of the composition is expected using the layered silicates in a suspension with the acrylate polymer, as well as the improved rheology and gel strength. 
Applicant points to the amount of acylate polymer as being critical to the properties, however one with ordinary skill in the art would understand that the composition is affected by the amount of polymer as NPL3 teaches that the monomer concentration plays an important role in loading ability of composite and viscosity of the reaction mixture (see NPL3, page 280, column 2, paragraph 1). "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Further, applicant points to examples 1 and 2 as exemplary examples of the composition of the instant claims, however, example 1 does not have hyaluronic acid or a salt derivative (which is a requirement of claim 1). This leaves example 2 as the only example where the requirements are met. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Further in this regard, the claim language of instant claim 1 is “wherein the weight ratio between the layered silicate and the acrylate polymer is in the range from 2.6:1.0 to 4.3:1.0”. Examples 5 and 6 have weight ratios of 4.3 and 2.6 respectively, which falls in the claimed range but do not exhibit the desired properties, as shown in Table 3 of the instant specification where the thixotropy is not in the rage of 100 to 1000 Pa/s (see specification as filed, Table 3). In light of the teachings of NPL3 and the data presented, the range as claimed is not shown to be critical and the results not unexpected. 

In regards to the teachings of Shiseido, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejection has been modified to Shiseido in view of NPL3. Further, applicant points to the use of Example 68 as listing the incorrect amounts, however it can be seen with another machine translation (obtained through PE2E FIT), the amounts mentioned for the acrylate polymer, acrylic acid and methacrylic acid alkyl copolymer, is correct (see PE2E FIT Translation of JP 2008050271 A, example 68). 

In regards to the arguments that Theberge and Hagiwara fail to cure the deficiencies of Shiseido are moot as the rejection has been modified to be over Shiseido in view of NPL3.


Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

/A.A.A./               Examiner, Art Unit 1611